United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2240
                                     ___________

Stacey M. Brown,                          *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          * Appeal from the United States
City of St. Louis Public Safety           * District Court for the
Department,                               * Eastern District of Missouri.
                                          *
             Appellee,                    *      [UNPUBLISHED]
                                          *
Steven Readye,                            *
                                          *
             Defendant.                   *
                                     ___________

                           Submitted: November 7, 1997

                                  Filed: December 30, 1997
                                      ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________
PER CURIAM.

       Stacey Brown appeals from the district court&s1 order granting summary
judgment to her employer, the City of St. Louis Public Safety Department, in this
hostile environment sexual harassment action brought under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17. We affirm.

       In July 1994, Brown, a correctional officer, complained to a supervisor that
Brown&s co-worker, Lieutenant Steven Readye, had on three occasions made
unwelcome sexual comments to her, had once touched her inappropriately, and had
blown kisses at her. A meeting was immediately held at which Readye was
reprimanded and required to apologize to Brown; Brown was told to report any further
incidents. Approximately two weeks later, when Brown reported that Readye had
kissed her on the ear, Readye was immediately transferred to another shift and was
required to enter the next sexual harassment training program; an investigation was
begun that resulted in Readye&s eight-day suspension without pay. No further incidents
of harassment occurred.

       As one element of her hostile environment sexual harassment claim, Brown was
required to prove the employer knew or should have known of the harassment, yet
failed to take “proper remedial action.” See Quick v. Donaldson Co., 90 F.3d 1372,
1377 (8th Cir. 1996); see also Davis v. Tri-State Mack Distribs., Inc., 981 F.2d 340,
343-44 (8th Cir. 1992) (upon notice, the employer must take “#prompt remedial action
reasonably calculated to end the harassment&”) (quoted case omitted). Under the
circumstances of this case, we agree with the district court that the employer&s response
to the harassment was sufficient as a matter of law. See Barrett v. Omaha Nat&l Bank,
726 F.2d 424, 426-27 (8th Cir. 1984) (upholding district court&s factual finding of

      1
       The Honorable Lawrence O. Davis, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
 appropriate employer response where shortly after complaint, employer investigated,
placed alleged harasser on probation, and threatened termination if there was further
misconduct); cf. Davis, 981 F.2d at 341, 343 (finding requiring harasser to apologize
insufficient response, where alleged harasser apologized twice, and his conduct
worsened after each apology).

      Accordingly we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-